Citation Nr: 0830681	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-43 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hemangioma with arteriovenous malformation of the left 
calf.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1983 to March 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
hemangioma with arteriovenous malformation of the left calf 
with a rating of 10 percent, effective April 1, 2003.

The issues on appeal were originally before the Board in 
August 2007 when they were remanded for additional 
evidentiary development.

In his substantive appeal, the veteran indicated that he 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for January 24, 2007.  The 
veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDING OF FACT

The service-connected hemangioma with arteriovenous 
malformation of the left calf is manifested by aches, 
radiating pain, limitation on daily activities and decreased 
mobility due to pain.  There is no evidence edema, 
subcutaneous induration, stasis pigmentation, eczema or 
ulceration. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected hemangioma with arteriovenous malformation 
of the left calf, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10 (2007). 

As previously noted, in February 2003, the RO granted service 
connection for hemangioma with arteriovenous malformation of 
the left calf and evaluated it as 10 percent disabling.  The 
veteran appealed that determination.  Because the veteran 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found- a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

By way of history, the veteran had hemangioma with 
arteriovenous malformation prior to service, however the 
condition was aggravated and permanently worsened as a result 
of service.  A 10 percent rating was assigned for continued 
pain and fatigue, along with mild swelling of the left calf.

The veteran's hemangioma with arteriovenous malformation are 
evaluated under Diagnostic Code 7120.  Under this Diagnostic 
Code, a noncompensable disability rating is warranted for 
asymptomatic varicose veins that are palpable or visible.  
See 38 C.F.R. § 4.104, Diagnostic Code 7120.  A 10 percent 
evaluation is warranted for varicose veins that are 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  

Importantly, a 20 percent rating is assigned when varicose 
veins cause persistent edema, which is not completely 
relieved by elevation of the extremity, whether or not there 
is beginning stasis pigmentation or eczema.  

A 40 percent rating is assigned when varicose veins cause 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is not 
warranted unless there is persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  The highest rating of 100 percent is not 
warranted unless there is massive board-like edema with 
constant pain at rest. 

The veteran's service treatment records show that in 1990 he 
incurred an increase in the size of the swelling in his left 
posterior calf.  He underwent an incisional biopsy with a 
diagnosis of intramuscular hemangioma.  November 2002 records 
show that the veteran presented for recurrent embolization 
therapy for left calf arteriovenous malformation.  He noted 
discomfort and pain with standing for prolonged periods of 
time.  Service records also show that the veteran was not 
cleared to participate in exercises.

The veteran was afforded a VA examination in December 2002.  
The veteran reported that his left leg aches after he stands 
for a long period of time and after he runs.  His left calf 
was noted to be larger than his right calf.  His 
arteriovenous malformation of the left calf was treated with 
arterial embolization.  

As referenced above, this case was remanded by the Board to 
afford the veteran a more comprehensive VA examination.  The 
veteran received a new VA examination in September 2007.  The 
examiner reviewed the veteran's entire case file.  The 
veteran reported constant aches of his left calf which 
worsening after working out or when standing for extended 
time.  He reported that the pain appears to radiate down his 
left calf to his left ankle.  He stated that he had three 
embolization treatments, but they were not helpful.  

The examiner reported that the veteran's left calf is 3/4 of an 
inch larger than his right calf.  He noted that there was no 
edema, stasis pigmentation, ulceration or eczema of the left 
leg or calf, providing evidence against his claim.  The 
veteran reported using over the counter drugs and aspirin, as 
needed for pain, elevation and rest of the left lower 
extremity.  These treatments were noted to be effective.  

The examiner stated that exercise and exertion were not 
precluded by the condition but the effects on exercise were 
severe.  The veteran's occupational activities are 
significantly affected, due to decreased mobility and pain.  
In addition, the veteran has moderate problems with chores, 
shopping, recreation, traveling and dressing himself.  

The evidence confirms that the veteran's hemangioma with 
arteriovenous malformation of the left calf is productive of 
decreased mobility and pain, which is relieved by medication 
and elevation.  Moreover, there is no evidence of any edema, 
subcutaneous induration, eczema, stasis pigmentation, or 
ulceration.  In the absence of competent probative evidence 
of stasis pigmentation or eczema, the criteria for a rating 
of 20 percent or higher are not met.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.  The post-service medical record, 
including (but not limited to) the VA examination requested 
by the Board, provides evidence against this claim.  

In light of the evidence of record, the criteria for a 
disability rating in excess of 10 percent for hemangioma with 
arteriovenous malformation of the left calf are not met, and 
the veteran's claim must be denied.  Further, the evidence 
does not reveal manifestations of the veteran's hemangioma 
with arteriovenous malformation of the left lower extremity 
warranting a rating higher than already granted for a 
specific period or "staged rating" at any time since the 
effective date of the claim.  Fenderson, 12 Vet. App. 119, 
126-27 (1999).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; that VA will seek to provide; that the claimant is 
expected to provide; and must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2003.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claims to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West, 2002) and 
38 C.F.R. § 3.159(b) (2007).

While the VCAA notice was belated, for initial rating claims, 
where, as here, service connection has been granted and the 
initial rating has been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional  38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In line with 
the above reasoning, Vazquez-Flores v. Peake (dealing with 
providing additional notice in cases of increased ratings) 
does not apply to initial rating claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
veteran's claims for service connection.  22 Vet. App. 37 
(2007). 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
and (5), he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in a March 2006 letter.

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, questions as to the appropriate effective date to be 
assigned are rendered moot.  The veteran has not been 
prejudiced in this regard.

The Board finds that the duty to assist has been met.  The 
veteran's service treatment records and VA treatment records 
are associated with the claims file.  The veteran was 
afforded a VA examination in September 2007 to evaluate the 
severity of his service-connected disability.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hemangioma with arteriovenous malformation of the left 
calf is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


